Opinion by
Cline, J.
It appeared that 4 or 5 pieces of the seersucker were folded flat and wrapped in paper, each package being tied with a string; that the packages were packed in a wooden case having a tin lining and covered with burlap marked “Made in India,” but no marking appeared on the cloth, the paper, or the wooden case. On the authority of Abstracts 34432, 32579, and 32564 it was held that as neither the goods nor the wrapping paper bore any marking to show the country of origin the additional duty was properly assessed. The protest was therefore overruled.